    Case 4:19-cv-02994 Document 26-11 Filed on 01/30/20 in TXSD Page 1 of 2



                                     Certificate of Service

I hereby certify that on January 30, 2020, I served the following documents described as:

    • Plaintiff DISH Network L.L.C.’s Motion for Default Judgment Against Hung Tran and
      Thi Nga Nguyen;

    • Memorandum of Points and Authorities in Support of Plaintiff DISH Network L.L.C.’s
      Motion for Default Judgment Against Hung Tran and Thi Nga Nguyen;

    • Declaration of Michael Schwimmer with Exhibit 1-2

    • Declaration of Gregory Duval with Exhibits 1-6

    • Declaration of Stephen M. Ferguson with Exhibits 1-27

    • Proposed Final Judgment and Permanent Injunction

by placing the documents in a sealed envelope with postage thereon fully prepaid and then
deposited the envelopes with the United States Postal Service (International Priority Mail),
addressed to the following non-CM/ECF participants:

        Hung Tran
        2 Ngo 71 Le Khoi
        Quang Trung Vinh, Nghe An 460000
        Vietnam

        Thi Nga Nguyen
        24 Phan Canh Quang, Ngo 4
        Ha Huy Tap, Vinh, Nghe An 470000
        Vietnam

The foregoing documents were also sent via the United States Postal Service
(Priority Mail) to the following:
        Global Layer B.V.
        Postbus 190
        2950 AD
        Alblasserdam, Netherlands
        Non-party, Service Provider for IP Addresses 134.19.180.26, 134.19.180.30,
        134.19.191.194, and 213.152.173.38

        VeriSign, Inc.
        12061 Bluemont Way
        Reston, VA 20190
        Non-party, Registry of easybox.tv, e900x.com, and k2442.com
Case 4:19-cv-02994 Document 26-11 Filed on 01/30/20 in TXSD Page 2 of 2




                                      _____________________________
                                      Aleksandra Ames
